Exhibit 10.21

PERFORMANCE AWARD AND CASH BONUS PLAN OF

TRANSOCEAN LTD.

(As Established January 1, 2009)

I.

GENERAL

 

1.1

PURPOSE OF THE PLAN

The Performance Award and Cash Bonus Plan (the “Plan”) of Transocean Ltd., a
Swiss corporation (the “Company”), is intended to advance the best interests of
the Company and its subsidiaries by providing employees with additional
incentives through the grant of cash awards based on the performance of the
employee or the Company, thereby increasing the personal stake of such employees
in the continued success and growth of the Company and encouraging them to
remain in the employ of the Company.

 

1.2

ADMINISTRATION OF THE PLAN

(a)       The Plan shall be administered by the Executive Compensation Committee
or other designated committee (the “Committee”) of the Board of Directors of the
Company (the “Board of Directors”) which shall consist of at least three
Directors who are not eligible to participate in the Plan. The Committee shall
have authority to interpret conclusively the provisions of the Plan, to adopt
such rules and regulations for carrying out the Plan as it may deem advisable,
to decide conclusively all questions of fact arising in the application of the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. All decisions and acts of the Committee shall be
final and binding upon all affected Plan participants.

(b)       The Committee shall designate the eligible employees, if any, to be
granted awards under the Plan and the type and amount of such awards and the
time when awards will be granted. All awards granted under the Plan shall be on
the terms and subject to the conditions hereinafter provided.

(c)       The Committee may delegate some or all of its power and authority
hereunder to the Chief Executive Officer or other executive officer of the
Company as the Committee deems appropriate; provided, however, that the
Committee may not delegate its power and authority to either of the Chief
Executive Officer or other executive officer of the Company with regard to (i)
the selection for participation in this Plan of an officer at the level of
senior vice president or above or any other person subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or (ii)
decisions concerning the timing or amount of an award to such an officer or
other person.

(d)       No member of the Board of Directors or Committee, and neither a Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith.

 

 

--------------------------------------------------------------------------------

 

1.3

ELIGIBLE PARTICIPANTS

Employees, including officers of the Company and its subsidiaries, and of
partnerships or joint ventures in which the Company and its subsidiaries have a
significant interest as determined by the Committee (all of such subsidiaries,
partnerships and joint ventures being referred to as “Subsidiaries”) shall be
eligible to participate in the Plan. Directors who are not employees of the
Company or its Subsidiaries shall not be eligible to participate in the Plan.

 

1.4

AWARDS UNDER THE PLAN

Awards under the Plan may be in the form of (i) performance awards pursuant to
Article II (“Performance Awards”), or (ii) cash bonuses and awards pursuant to
Article III.

 

1.5

OTHER COMPENSATION PROGRAMS

The existence and terms of the Plan shall not limit the authority of the Board
of Directors in compensating employees of the Company and its Subsidiaries in
such other forms and amounts, including compensation pursuant to any other plans
as may be currently in effect or adopted in the future, as it may determine from
time to time.

II.

PERFORMANCE AWARDS

 

2.1

TERMS AND CONDITIONS OF AWARDS

Subject to the following provisions, Performance Awards expressed as an amount
of cash may be granted by the Committee in such form and upon such terms and
conditions as the Committee, in its discretion, may from time to time determine.
Each grant of a Performance Award shall specify the amount and nature of the
Performance Award to be received by the employee subject to satisfaction of
specified “Performance Objectives” within a specified “Performance Period.”

(a)       Performance Period. The Performance Period with respect to each
Performance Award shall be the period of time within which the Performance
Objectives relating to that award are to be achieved. The Committee shall
determine the length of the Performance Period.

(b)       Performance Objectives. Performance Awards shall be deemed to have
been earned by an employee based upon achievement of Performance Objectives
specified by the Committee at the time of grant. Such Performance Objectives may
be described in terms of Company-wide objectives or of objectives which are
related to performance of the employee or of the Subsidiary, division,
department or function within the Company in which the employee is employed.
Performance Objectives relating to any particular grant of a Performance Award
need not be the same as those relating to any other grant, whether made at the
same or a different time. The Committee may specify in connection with each
grant of a Performance Award a minimum acceptable level of achievement of the
relevant Performance Objectives (the “Minimum”). If during the Performance
Period relating to any Performance Award

 

2

 



 

--------------------------------------------------------------------------------

events or transactions occur which, in the sole judgment of the Committee, cause
the Performance Objectives or Minimum relating to such Performance Award to be
an inappropriate measure of the achievement of the employee, the Committee may
adjust such Performance Objectives or Minimum.

(c)       Earning of Award. The Committee shall, promptly after the date on
which the necessary financial or other information for a particular Performance
Period becomes available, determine the extent to which the Performance Award to
which such Performance Period relates has been earned by the employee through
achievement of the relevant Performance Objectives. If the Performance
Objectives have been attained or exceeded, the employee shall be deemed to have
earned such Performance Award in full. If the Performance Objectives have not
been attained but the relevant Minimum, if any, has been attained or exceeded,
the percentage of the Performance Award deemed to have been earned by the
employee shall be determined in accordance with a formula prescribed by the
Committee at the time such Performance Award was granted. If the Minimum has not
been attained, the employee shall be deemed not to have earned the Performance
Award. If a Performance Award is granted at any time after the first day of a
Performance Period, the amount of such Award shall be the amount determined
pursuant to this paragraph multiplied by a fraction, the numerator of which is
the number of months during the Performance Period during which such grant was
in effect, and the denominator of which is the total number of months in the
Performance Period.

(d)       Termination of Employment. If an employee’s employment has terminated
because of death, disability (as determined by the Committee) or retirement
(under a retirement program of the Company or one of its Subsidiaries or
otherwise as determined by the Committee) prior to the end of the Performance
Period, the extent to which a Performance Award shall be deemed to have been
earned shall be determined by multiplying the amount of the Performance Award
which would have been earned had the employee’s employment not been terminated
by a fraction, the numerator of which is the number of full calendar months such
employee was employed during the Performance Period and the denominator of which
is the total number of full calendar months in the Performance Period. If the
employee’s employment terminates for any reason other than as described in the
preceding sentence, the employee shall be deemed not to have earned the
Performance Award or any part thereof unless the Committee determines otherwise
in its sole discretion (in which event the extent to which the Performance Award
shall be deemed to have been earned shall not exceed the amount determined
pursuant to the preceding sentence).

(e)       Distributions. A Performance Award, to the extent that it has been
earned, shall be distributed in a cash lump-sum no later than the March 15th of
the calendar year following the calendar year in which the Performance Period is
completed.

(f)        Change of Control. Notwithstanding any other provision of this
Section 2.1 or contained in any Performance Award granted hereunder, upon the
occurrence of a Change of Control (as defined in Section 4.7), the Performance
Awards for the Performance Period during which the Change of Control occurs will
be based on the sum of (i) the greater of (a) presumed achievement at the target
level or (b) actual

 

3

 



 

--------------------------------------------------------------------------------

achievement of applicable Performance Objectives through the date of the Change
of Control, plus (ii) presumed achievement at the target level for the remainder
of the Performance Period beginning on the date following the Change of Control
and ending on the last day of the Performance Period. In the event an employee’s
employment terminates after the Change of Control and prior to the end of the
Performance Period in which the Change of Control occurs, the employee shall be
entitled to receive a Performance Award based on the sum of the full amount in
(i) above through the date of the Change of Control, and a pro-rata portion of
the amount in (ii) above, determined by multiplying such amount by a fraction,
the numerator of which is the number of days of the employee’s employment in the
Performance Period after the Change of Control and the denominator of which is
the number of days in the Performance Period after the Change of Control.
Notwithstanding the provision of Section 2.1(b), following a Change of Control
the Committee shall not adjust the Performance Objectives or Minimum or other
terms specified in a Performance Award in effect immediately prior to the Change
of Control in a manner adverse to the Participant.

III.

CASH BONUSES AND AWARDS

 

3.1

CASH BONUSES AND AWARDS

The Committee, from time to time, may grant cash bonuses and other cash awards.
The Committee may also delegate the authority to grant cash bonuses and awards
in accordance with policies adopted by the Committee. All bonuses and awards
granted under this Section 3.1 shall be subject to such terms and conditions as
the Committee, in its discretion, may determine from time to time; any such
bonuses or awards granted under this Section 3.1 shall be paid no later than the
March 15th of the calendar year immediately following the calendar year in which
such bonus or award was granted.

IV.

ADDITIONAL PROVISIONS

 

4.1

AMENDMENTS

(a)       The Board of Directors may, in its sole discretion, discontinue the
Plan at any time, or amend it from time to time.

(b)       The Committee shall have the authority to amend any grant to include
any provision which, at the time of such amendment, is authorized under the
terms of the Plan; however, no outstanding award may be revoked or altered in a
manner unfavorable to the holder without the written consent of the holder.

 

4.2

CANCELLATION OF AWARDS

Any award granted under the Plan may be canceled at any time with the consent of
the holder and a new award may be granted to such holder in lieu thereof, which
award may, in the discretion of the Committee, be on more favorable terms and
conditions than the canceled award.

 

4

 



 

--------------------------------------------------------------------------------

 

4.3

WITHHOLDING

Payments under the Plan shall be net of an amount sufficient to satisfy any
federal, state or local withholding tax liability.

 

4.4

NON-ASSIGNABILITY

No award under the Plan shall be assignable or transferable by the holder
thereof except by will or by the laws of descent and distribution.

 

4.5

NON-UNIFORM DETERMINATIONS

Determinations by the Committee (or its delegate) under the Plan (including,
without limitation, determinations of the persons to receive awards; the form,
amount and timing of such awards; the terms and provisions of such awards and
the agreements evidencing same; and determinations with respect to terminations
of employment) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, awards under the Plan, whether
or not such persons are similarly situated.

 

4.6

NO GUARANTEE OF EMPLOYMENT

The grant of an award under the Plan shall not constitute an assurance of
continued employment for any period.

 

4.7

CHANGE OF CONTROL

A “Change of Control” means:

(a)       The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then outstanding ordinary shares of the Company
(the “Outstanding Company Ordinary Shares”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation or other entity controlled by the
Company or (iv) any acquisition by any corporation or other entity pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section 6.10; or

(b)       Individuals who, as of the date hereof, constitute the Board of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of the Company; provided, however, that for purposes of
this Section 6.10 any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered

 

5

 



 

--------------------------------------------------------------------------------

as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of the
Company; or

(c)       Consummation of a scheme of arrangement, reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Ordinary Shares and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding ordinary shares
or shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or other entity resulting from such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
ordinary shares or shares of common stock of the corporation or other entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation or other entity except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the action of the Board of the Company providing
for such Business Combination; or

(d)       Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

4.8

EFFECTIVE DATE

The Plan is hereby established effective January 1, 2009.

 

6

 



 

--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the Company has caused this
instrument to be executed by its duly authorized officers this ___ day of
December, 2008, but effective as of January 1, 2009.

TRANSOCEAN LTD.

 

 

By: /s/ Cheryl D. Richards 

 

Name: __Cheryl D. Richards____________

 

Title: _Senior Vice President, Human Resources and IPS__

 

 

7

 



 

 